
	

113 HR 5546 IH: Marine Disease Emergency Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5546
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Heck of Washington (for himself, Mr. McDermott, Mr. Huffman, Mr. Blumenauer, Mr. Kilmer, Mr. Smith of Washington, and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Commerce to identify, declare, and respond to marine disease
			 emergencies, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Marine Disease Emergency Act of 2014.
		2.DefinitionsIn this Act:
			(1)CoordinatorThe term coordinator means an individual designated to coordinate the response to a marine disease emergency under
			 section 3(d).
			(2)Data RepositoryThe term Data Repository means the National Data Repository for Marine Diseases Research and Services established under
			 section 6.
			(3)Exclusive Economic ZoneThe term exclusive economic zone means the exclusive economic zone of the United States established by Presidential Proclamation
			 No. 5030, of March 10, 1983.
			(4)FundThe term Fund means the Marine Disease Emergency Fund established under section 5.
			(5)Marine DiseaseThe term marine disease means a pathological condition that—
				(A)is caused by a living organism;
				(B)occurs in a population of marine species; and
				(C)appears to be infectious.
				(6)Marine Disease EmergencyThe term marine disease emergency means an event that—
				(A)affects the marine environment;
				(B)is caused by a marine disease or environmental stressor;
				(C)is likely to threaten the sustainability of a marine species or the health of a marine ecosystem;
			 and
				(D)is likely to expand in geographic scope.
				(7)Marine EnvironmentThe term marine environment means those areas of coastal, ocean, and estuarine waters over which the United States has
			 jurisdiction, including the exclusive economic zone, consistent with
			 international law.
			(8)Marine SpeciesThe term marine species means finfish, mollusks, crustaceans, and all other forms of marine animal and plant life other
			 than marine mammals and birds.
			(9)SecretaryThe term Secretary means the Secretary of Commerce acting through the Administrator of the National Oceanic and
			 Atmospheric Administration.
			(10)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 American Samoa, the United States Virgin Islands, Guam, and any other
			 Commonwealth, territory, or possession of the United States, and each
			 federally recognized Indian tribe.
			(11)Working GroupThe term Working Group means the Marine Disease Emergency Working Group established under section 4.
			3.Declaration of Marine Disease Emergency and Response
			(a)In GeneralThe Secretary may declare a marine disease emergency in accordance with subsection (b).
			(b)Declaration ProcedureAfter receiving notice that a marine disease emergency may be occurring, the Secretary shall, to
			 the extent practicable—
				(1)not later than 24 hours after receiving such notice, contact members of the Working Group for
			 guidance
			 on whether the event is a marine disease emergency; and
				(2)not later than 7 days after receiving such notice, declare whether the event is a marine disease
			 emergency.
				(c)Effect of Declaration
				(1)Powers of SecretaryUpon declaring a marine disease emergency under subsection (b), and subject to the availability of
			 appropriations, the Secretary may take such actions as may be appropriate
			 to respond to the emergency, including making grants, providing awards for
			 expenses, entering into contracts and conducting and supporting
			 investigations into the cause, treatment, or prevention of the emergency.
				(2)Response ActivitiesAs soon as possible after declaring a marine disease emergency, the Secretary shall carry out the
			 activities described in subsections (d) and (e) with respect to the
			 emergency.
				(d)Designation of Coordinator
				(1)In GeneralThe Secretary shall designate an individual to coordinate the response to each marine disease
			 emergency declared under subsection (b).
				(2)Duties of CoordinatorThe coordinator, under the supervision of the Secretary, shall lead a response to the emergency
			 that may include Federal, State, regional, and local agencies,
			 nongovernmental organizations, and other persons as appropriate.
				(3)Assistant CoordinatorsThe Secretary may designate one or more individuals to assist the coordinator in carrying out the
			 duties described in paragraph (2).
				(e)Development of Response Plan
				(1)In GeneralNot later than 21 days after declaring a marine disease emergency under subsection (b) the
			 Secretary shall, in consultation with the Working Group and coordinator,
			 develop a written response plan for each marine disease emergency.
				(2)ContentsThe plan described in paragraph (1) shall include, at minimum—
					(A)a list of persons at appropriate Federal, regional, State, and local agencies who can assist the
			 Secretary in implementing a coordinated and effective response to the
			 marine disease emergency;
					(B)a description of the steps necessary to diagnose the cause of the marine disease emergency;
					(C)training, mobilization, and utilization procedures for personnel, facilities, and other resources
			 necessary to conduct a rapid and effective response to the marine disease
			 emergency;
					(D)an assessment of the potential effects of the marine disease emergency on populations of marine
			 species; and
					(E)strategies to minimize morbidity and mortality in marine species and minimize transmission of the
			 disease.
					(3)PublicationNot later than 21 days after declaring a marine disease emergency under subsection (b) the
			 Secretary shall publish a summary of the plan on a publicly accessible
			 Internet website of the National Oceanic and Atmospheric Administration.
				(f)Termination of Marine Disease Emergency
				(1)In GeneralA marine disease emergency declared under subsection (b) shall terminate on the date on which the
			 Secretary declares that the emergency no longer exists, or upon the
			 expiration of the 120-day period beginning on the date on which the
			 declaration is made by the Secretary under subsection (b), whichever
			 occurs first.
				(2)Renewal of DeclarationA declaration that terminates under paragraph (1) may be renewed by the Secretary and the time
			 limitations in paragraph (1) shall apply with respect to each such
			 renewal.
				(g)ReportNot later than 90 days after the termination of a marine disease emergency declared under
			 subsection (b), the Secretary shall—
				(1)submit to Congress a report describing—
					(A)the cause and environmental impact of the marine disease emergency;
					(B)the response to the marine disease emergency and recommendations, if any, for improving responses
			 to future marine disease emergencies; and
					(C)recommendations, if any, for preventing future marine disease emergencies; and
					(2)publish the report on a publicly accessible Internet website of the National Oceanic and
			 Atmospheric Administration.
				4.Marine Disease Emergency Working Group
			(a)EstablishmentThere is established in the National Oceanic and Atmospheric Administration a Working Group to be
			 known as the Marine Disease Emergency Working Group.
			(b)DutiesThe Working Group shall—
				(1)advise the Secretary on risk assessment, preparation, monitoring, research, and response to marine
			 diseases that may significantly impact the health and sustainability of
			 marine species and ecosystems;
				(2)advise the Secretary in determining whether a marine disease emergency should be declared or
			 terminated;
				(3)assist the Secretary in drafting response plans under section 3(e);
				(4)assist the Secretary in drafting reports under section 3(g); and
				(5)consult with the Director of the Data Repository established under section 6 to ensure the quality
			 and availability of the data contained therein.
				(c)Membership
				(1)CompositionSubject to paragraph (3), the Working Group shall be composed of 7 members as follows:
					(A)The Secretary or the Secretary’s designee.
					(B)The Administrator of the United States Animal and Plant Health Inspection Service or the
			 Administrator’s designee.
					(C)The Director of the United States Fish and Wildlife Service or the Director’s designee.
					(D)The Director of the United States Geological Survey or the Director’s designee.
					(E)Three members, appointed by the President, who have specialized knowledge and expertise in
			 epidemiology, ecology, or microbiology, or expertise in responding to
			 disease outbreaks or ecological disasters.
					(2)LimitationA member appointed under paragraph (1)(E) shall not be an employee of an agency (as defined in
			 section 551 of title 5, United States Code). If any such member becomes an
			 employee of an agency, that member may continue as a member for not longer
			 than the 30-day period beginning on the date the member becomes an
			 employee of an agency.
				(3)Temporary MembersThe Secretary may appoint additional members to the Working Group to serve during a marine disease
			 emergency declared under section (3)(b).
				(4)Terms
					(A)Non-Agency MembersEach member appointed under paragraph (1)(E) shall be appointed for a term of 2 years and may be
			 reappointed thereafter by the President.
					(B)Temporary MembersThe term of each member appointed under paragraph (3) shall expire 90 days after the date on which
			 the marine disease emergency for which that member was appointed is
			 terminated under section 3(f).
					(5)VacanciesA vacancy in the Working Group shall be filled in the manner in which the original appointment was
			 made.
				(6)Basic PayMembers of the Working Group shall serve without pay.
				(7)Travel ExpensesSubject to the availability of appropriations, each member of the Working Group shall receive
			 travel expenses, including per diem in lieu of subsistence, in accordance
			 with applicable provisions under subchapter I of chapter 57 of title 5,
			 United States Code.
				(8)ChairpersonThe Secretary, or a designee of the Secretary, shall be the Chairperson of the Working Group.
				(9)MeetingsThe Secretary shall convene the Working Group not later than 30 days after the date of the
			 enactment of this Act. Thereafter, the Working Group shall meet not less
			 than annually and may also meet at the call of the Chairperson or a
			 majority of its members.
				(d)Staffing and assistanceThe Secretary shall make available to the Working Group any staff, information, administrative
			 services, or assistance the Secretary considers reasonably required to
			 enable the Working Group to carry out its duties.
			(e)TerminationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to
			 the Working Group.
			5.Establishment of marine disease emergency fund
			(a)EstablishmentThere is established in the Treasury a fund to be known as the Marine Disease Emergency Fund which shall be administered by the Secretary. Amounts in the fund shall be made available without
			 fiscal year limitation, and subject to appropriations, to carry out this
			 Act.
			(b)AmountsThe Fund shall consist of—
				(1)amounts appropriated to the Fund; and
				(2)amounts received by the Secretary as donations, gifts, or contributions for the purpose of
			 addressing marine disease emergencies.
				(c)Use of FundAmounts in the Fund shall be used only to respond to a marine disease emergency declared under
			 section 3(b).
			(d)Supplement Not SupplantAmounts from the Fund shall be used to supplement and not supplant other Federal, State, regional,
			 and local public funds provided for activities under this Act.
			6.National Data Repository for Marine Diseases Research and Services
			(a)In generalThe Secretary shall establish a National Data Repository for Marine Diseases Research and Services.
			 Subject to the availability of appropriations, the Secretary shall enter
			 into a contract with an entity eligible under subsection (c) to develop
			 and administer such repository.
			(b)PurposeThe purpose of the Data Repository shall be to—
				(1)collect, store, and disseminate information regarding research, data, findings, and technical
			 assistance materials related to marine diseases;
				(2)facilitate the development, coordination, and rapid dissemination of research on marine diseases;
			 and
				(3)collect epidemiological, environmental impact, timeline, global positioning system registered
			 location, and ecological consequence data regarding marine diseases,
			 linking different datasets across the country to assist researchers in
			 developing strategies for addressing marine diseases.
				(c)EligibilityTo be eligible for the contract under subsection (a), an entity shall—
				(1)be a public or private nonprofit entity;
				(2)have experience—
					(A)collecting data;
					(B)developing systems to store data in a secure manner;
					(C)developing Internet web portals and other means of communicating with a wide audience; and
					(D)making information available to the public; and
					(3)meet such other criteria as the Secretary considers appropriate.
				(d)Data Repository DirectorAs a condition of receiving the contract under subsection (a), an entity shall agree to employ a
			 director of the Data Repository chosen in accordance with guidance issued
			 by the Secretary. The Director, in consultation with the Secretary and
			 Working Group, shall—
				(1)collect information and research methodologies from individuals, agencies, and organizations
			 engaged in the research of marine diseases;
				(2)ensure research methods are standardized whenever possible to ensure data comparability across
			 regions;
				(3)securely store and maintain information in the Data Repository;
				(4)make information in the Data Repository accessible through an Internet website or other appropriate
			 means of sharing information; and
				(5)ensure that the information contained in the Data Repository is accessible to members of the
			 public, marine disease researchers, and persons responding to marine
			 disease emergencies.
				7.Marine Disease Emergency for Sea Star Wasting Syndrome
			(a)In GeneralThe marine mortality event affecting species of sea stars commonly referred to as sea star wasting syndrome is deemed to be a marine disease emergency declared by the Secretary under section 3(b). Beginning
			 on the effective date of this section, the Secretary shall immediately
			 carry out the activities described in subsections (d) and (e) of section 3
			 with respect to such marine disease emergency.
			(b)Effective DateThis section shall take effect on the date that is 180 days after the date of the enactment of this
			 Act.
			8.Authorization of AppropriationsThere is authorized to be appropriated to carry out this Act $15,000,000 for each of the fiscal
			 years 2015 through 2020.
		
